Case 1:19-cv-00387-AJT-MSN Document 6 Filed 04/24/19 Page 1 of 1 PagelD# 35

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:19-cv-387

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Worlwide Mission Critical, LLC C/O: Bradley Gray was
received by me on (date) Arp 4, 2019.

UO UO WU

 

I personally served the summons on the individual at (place) on (date)
; or

I left the summons at the individual’s residence or usual place of abode with (name) Fatima Gray , a person of
suitable age and discretion who resides there, on (date) Sat, Apr 06 2019 , and mailed a copy to the individual’s
last known address; or

I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)
> or
I returned the summons unexecuted because: ; or
Other: : or
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 4/9/2019

Bomdlcg prt

0 Server's signature

Brandy Thomas, Process Server

 

Printed name and title

CLASSIC LEGAL
SUPPORT, INC.
AZS PARK AVENUE SOUTH
232FP FLOOR =o
NEW VORK. NEW VOR 1oo1g

Additional information regarding attempted service, etc.:
1) Unsuccessful Attempt: Apr 4, 2019, 3:43 pm EDT at 21022 ROAMING SHORES TER, ASHBURN, VA 20147-3204
Spoke to wife who stated that the defendant is out of town and will not be back until next week sometime.

2) Successful Attempt: Apr 6, 2019, 7:42 am EDT at 21022 ROAMING SHORES TER, ASHBURN, VA 20147-3204
received by Fatima Gray . Age: 40; Ethnicity: Middle Eastern; Gender: Female; Weight: 160; Height: 5'6"; Hair: Black; Eyes:
Brown; Relationship: Wife;
